DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to Claim Objections of Claim 1 have been fully considered and are persuasive.  The Claim Objections of Claim 1 has been withdrawn. 
Applicant’s arguments with respect to 35 USC 112(b) Rejections of Claims 1-7 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-7 have been withdrawn. 
Applicant’s arguments with respect to 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1, 3, 5, 7-9, & 11 have been fully considered and are persuasive.  The 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1, 3, 5, 7-9, & 11 have been withdrawn in view of the examiner’s amendment provided herein. 
Applicant’s arguments with respect to 35 USC 103 Rejections of Claims 2, 4, 6, 10 & 12 have been fully considered and are persuasive.  The 35 USC 103 Rejections of Claims 2, 4, 6, 10 & 12 have been withdrawn in view of the examiner’s amendment provided herein. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 is rewritten as follows:
A servo hydraulic press for sheet metal forming comprising: 
a hydraulic cylinder; 
a first servo motor and a second servo motor, and 

wherein the first servo motor drives the first pump, and second servo motor drives the second pump, and 
wherein the servo motors are operable at variable speed, and 
the first pump and the second pump together provide a total flow of pressurized fluid in a closed loop supply to an upper chamber of the hydraulic cylinder; and 
a controller configured to operate the first servo motor and the first pump to flow pressurized fluid in an opposite direction to the flow of pressured fluid from the second servo motor and the second pump, providing a reduced total flow of pressurized fluid supplied to the upper chamber of the hydraulic cylinder.
Claim 8 is rewritten as follows:
A method for controlling a hydraulic cylinder in a servo hydraulic press for forming sheet metal, the method comprising the steps of 
supplying pressurized fluid in a closed loop supply to an upper chamber of the hydraulic cylinder comprising a first servo motor that drives a first pump and a second servo motor that drives a second pump, 
operating the servo motors at variable speed, and 
operating the flow of pressured fluid of the first servo motor and the first pump in an opposite direction to the flow of pressurized fluid from second servo motor and the second pump such that a reduced total flow of pressurized fluid to the upper chamber of the hydraulic cylinder is provided together by the first pump and the second pump. 
Regarding Claims 5-7 and 9-11, DELETE “at least one”. 
Claims 5 and 9, INSERT “a” BEFORE “control valve”. 
Claim 3 is cancelled by this amendment. 
Allowable Subject Matter
Claims 1-2, 4-12 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a controller configured to operate the flow of the first servo motor and the first pump in an opposite direction to the flow of the second servo motor and the second pump, providing a reduced total flow of pressurized fluid supplied to the upper chamber of the hydraulic cylinder”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Otto (US 2018/0185900), hereinafter Otto, discloses a servo hydraulic press, having a first servo motor driving a first pump and second servo motor driving a second pump.  Otto is silent to “a controller configured to operate the flow of the first servo motor and the first pump in an opposite direction to the flow of the second servo motor and the second pump, providing a reduced total flow of pressurized fluid supplied to the upper chamber of the hydraulic cylinder”.
Regarding Claim 8, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “operating the flow of the first servo motor and the first pump in an opposite direction to the second servo motor and the second pump such that a reduced total flow of pressurized fluid to the upper chamber of the hydraulic cylinder is provided together by the first pump and the second pump”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Otto (US 2018/0185900), hereinafter Otto, discloses a servo hydraulic press, having a first servo motor driving a first pump and second servo motor driving a second pump.  Otto is silent to “operating the flow of the first servo motor and the first pump in an opposite direction to the second servo motor and the second pump such that a reduced total flow of pressurized fluid to the upper chamber of the hydraulic cylinder is provided together by the first pump and the second pump”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725